DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 , 12 – 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ceron (US 6,708,343) in view of Meserol (US 4,752,971)  The device of Ceron discloses,
A multi-functional blanket system convertible in a variety of configurations, the system comprising:


the blanket including an opening therein (60), and

one or more fasteners coupled to the blanket (200);


a hood removably attachable to the blanket via the fasteners (72) ;

wherein the multi-functional blanket system is configured to be used as a blanket and alternately a poncho when in an unfolded configuration; The prior art is capable of being used in a blanket, in the unworn state since it is a flat elongated sheet (Figure 1) and therefore meets the intended use limitation as recited (see MPEP 2114)  and


wherein the multi-functional blanket system is configured to use as a tote, a backpack, (Figure 7) and alternately a seat cushion when in one or more folded configurations. (Figure 8).


	The device of Ceron substantially discloses the claimed invention but is silent with respect to the perimeter edges being joined together and a removable strap. 


The device of the first sheet of material and the second sheet of material joined together about their shared perimeter with the first sheet of material forming a first side and the second sheet of material forming a second side of the blanket (column 3, lines 40-53). 
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to utilize the removable straps and the stitched perimeter as taught by Meserol in order to prevent movement between the outer an inner layers and to allow the straps to have multiple functions in the different configurations of the device. 

With respect to claim 2, further comprising seam-lines (120) dividing the blanket into sections, the sections and the seam-lines are configured to guide folding of the blanket into the one or more said folded configurations (Column 7, lines 35-40)

With respect to claim 3, wherein the sections formed by the seamlines are substantially rectangular (Figure 3). 


With respect to claim 12,  wherein the fasteners include hook-and-loop, zippers, buckles (Ceron, 200), snaps, hooks, and a combination thereof



With respect to claim 14, wherein the at least one strap is attachable to the blanket in a way to be used as the tote when in the folded configuration (104, 106). 
It is noted that with respect to “tote” and “backpack” the device is a storage bag capable of being toted or worn on the back.  The terms tote and backpack do not impart any structural differentiation, other that it is a device that is a bag or pack (as defined by Merriam Webster dictionary).   

With respect to claim 15, wherein the first sheet of material is water-resistant (Column 5, lines 15). 

With respect to claim 16, wherein the second sheet of material is comprised of a plush textile.(Column 5, lines 35-37).


	

With respect to claim 19, the method of using a multi-functional blanket system, the method comprising the steps of:



wearing the blanket as a poncho with the hood attached thereto (figure 10)
The device of Ceron substantially discloses the claimed invention but is silent with respect to the perimeter edges being joined together and a removable strap. 

The device of Meserol discloses a blanket device having at least one strap (6ab, 6b) removably attachable to the blanket via the fasteners (5a); and
The device of the first sheet of material and the second sheet of material joined together about their shared perimeter with the first sheet of material forming a first side and the second sheet of material forming a second side of the blanket (column 3, lines 40-53). 
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to utilize the removable straps and the stitched perimeter as taught by Maserol in order to prevent movement between the outer an inner layers and to allow the straps to have multiple functions in the different configurations of the device. 


Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ceron and Meserol, as applied above, and further in view of Weston(2011/0179548). 
The modified device of Ceron substantially discloses the claimed invention but is lacking a middle pleat having a drawstring. 
The device of Weston teaches

With respect to claim 4, further comprising a middle-pleat traversing the blanket and perpendicular to the seam-lines (38)

With respect to claim 5,, wherein the middle-pleat includes a drawstring (36) threaded therein, the drawstring is accessible at each end of the middle-pleat.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed, to utilize the middle pleat and drawstring taught by Weston in order to easily tighten and loosen the device about the waist of the user. 

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ceron, Meserol, and Weston as applied above, and further in view of Rundle (US 10,080,391. The modified device of Ceron substantially discloses the claimed invention but is lacking a pocket between the first and second side. The device of Rundle discloses,

With respect to claim 6, wherein a pocket (30) is formed between the first-side and the second-side of the blanket. (Column 5, lines 37-40). 

With respect to claim 7, wherein the pocket includes pocket-openings at each end, the pocket-openings accessible from the first-side (180, Ceron). 

With respect to claim 8, wherein the pocket-openings include a selectively openable securing means for closing the pocket-openings (column 5, lines 37-40). 

With respect to claim 9, in combination, wherein the opening (60, Ceron) in the blanket is adjacent to the middle-pleat between the pocket and the middle-pleat. 

With respect to claim 10, wherein the opening includes at least one movable flap (Meserol, H, Figure 5a) that extend(s) downwardly from the opening (Figure 5a) when opened and selectively closes the opening when closed (when zipped). 

With respect to claim 11, wherein the hood (70, is removably attachable (72) on the middle-pleat adjacent to the opening (in combination the hood would be in a located that is at the location of the middle pleat taught by Meserol). 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the pocket taught by Rundle in order to provide a hidden interior pocket discrete from view. 

With respect to claim 17, the modified device of Ceron substantially teaches the claimed invention including, 


an opening therein (60), and

one or more fasteners (200) coupled to the blanket;


a hood (70)  removably attachable to the blanket via the fasteners (72) ;

wherein the blanket includes seam-lines (120)  dividing the blanket into sections, the sections and the seam-lines are configured to guide folding of the blanket into the one or more said folded configurations (Column 7, lines 32-27),

wherein the sections formed by the seam-lines are substantially rectangular (120, Figure 3);


wherein the fasteners include hook-and-loop, zippers, buckles (200), snaps, hooks, and a combination thereof;

wherein the first sheet of material is water-resistant (Column 5, lines 30-34)




wherein the multi-functional blanket system is configured to be used as a blanket and alternately a poncho when in an unfolded configuration; The prior art is capable of being used as a blanket (when in the flat orientation) and is also capable of being used as a poncho (Figure 10), 

wherein the multi-functional blanket system is configured to be used as a tote, a backpack, and alternately a seat cushion when in one or more folded configurations; It is noted that with respect to “tote” and “backpack” the device is a storage bag capable of being toted or worn on the back.  The terms tote and backpack do not impart any structural differentiation, other that it is a device that is a bag or pack (as defined by Merriam Webster dictionary).   The prior art is capable of being used in the manner recited by applicant, and therefore meets the claim limitation of intended use as recited by applicant, see MPEP 2114. 
	The device of Ceron substantially discloses the claimed invention but is lacking a removable strap and a joining around the perimeter of the first and second layers. 
The device of Meserol discloses a blanket device having at least one strap (6ab, 6b) removably attachable to the blanket via the fasteners (5a); and
The device of the first sheet of material and the second sheet of material joined together about their shared perimeter with the first sheet of material forming a first side 

the at least one strap is attachable to the blanket in a way to be used as the backpack when in the folded configuration (104, 106).
The at least one strap is attachable to the blanket in a way to be used as the tote when in the folded configuration (104, 106). 
It is noted that with respect to “tote” and “backpack” the device is a storage bag capable of being toted or worn on the back.  The terms tote and backpack do not impart any structural differentiation, other that it is a device that is a bag or pack (as defined by Merriam Webster dictionary).   

the first sheet of material and the second sheet of material joined together about their shared perimeter with the first sheet of material forming a first side and the second sheet of material forming a second side of the blanket, Meserol (Column 3,  lines 45-50) 
at least one strap (6a)  removably attachable to the blanket via the fasteners;
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to utilize the removable straps and the stitched perimeter as taught by Maserol in order to prevent movement between the outer an inner layers and to allow the straps to have multiple functions in the different configurations of the device. 


The device of Weston teaches

further comprising a middle-pleat traversing the blanket and perpendicular to the seam-lines (38)

wherein the middle-pleat includes a drawstring (36) threaded therein, the drawstring is accessible at each end of the middle-pleat.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed, to utilize the middle pleat and drawstring taught by Weston in order to easily tighten and loosen the device about the waist of the user. 

The modified device of Ceron substantially disclose the claimed invention but is lacking a pocket formed between the first side and second side, The device of Rundle discloses 
wherein a pocket (30) is formed between the first-side and the second-side of the blanket ;

wherein the pocket (180, Ceron) includes pocket-openings at each end, the pocket-openings accessible from the first-side;




and in combination wherein the opening (60 Ceron) in the blanket is adjacent to the middle-pleat between the pocket and the middle-pleat;

wherein the opening includes at least one movable flap  (H, Figure 5a Meseral) that extend(s) downwardly from the opening when opened and selectively closes the opening when closed (Figure 5a),

wherein the hood is removably attachable (Ceron, 70 72) on the middle-pleat adjacent to the opening (in combination the hood would located at an area of the middle pleat. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the pocket taught by Rundle in order to provide a hidden interior pocket discrete from view. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ceron, Meserol, Weston, and Rundle as applied to claim 17 above, and further in view of Robinson (US 2010/0059558). The modified device of Ceron substantially discloses the claimed invention but is lacking a set of instructions.


	It would have been obvious to a person  having ordinary skill in the art at the time the invention was effectively filed to utilize the instructions as taught by Robinson et al. in order to provide a means to ascertain the proper folding (para 0014). 

Claim 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ceron and Meserol, as applied to claim 19 above, and further in view of Jones (US 2008/0054032). 

 	With respect to Method claim 20, the device of Ceron disclose wherein the blanket includes seam-lines dividing the blanket into sections (120), the sections and the seam-lines are configured to guide folding of the blanket into the one or more folded configurations, the method further comprising the steps of:

folding the blanket using the seam-lines as guides (Column 7, lines 30-40)  and using the fasteners to maintain the blanket into the one or more folded configurations(5a, 6a Meserol (US 4,752,971);

and converting the blanket into a tote, when desired, by attaching the at least one strap to form a single shoulder strap (Figure 11), 
The modified device of Ceron substantially discloses the claimed invention but is lacking the strap to form a pair of straps.
The device of Jones disclose converting the blanket into a backpack by attaching (165) the at least one strap (120) to form a pair of shoulder straps (Figure 8). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed in order to provide an alternative and adjustable carrying means (para 0051). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689.  The examiner can normally be reached on Monday - Friday 9am -5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732